Citation Nr: 0402503	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than November 
26, 2001, for the grant of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 
26, 2001, for the grant of a total disability evaluation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-
law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  His service awards and decorations include 
the Combat Infantryman Badge for his service in the Republic 
of Vietnam.

The instant appeal arose from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Chicago, Illinois, which assigned an effective date 
of November 26, 2001 for a TDIU and for an increased rating, 
to 70 percent, for PTSD.


FINDINGS OF FACT


1.  A letter received at the RO on March 12, 2001, from the 
veteran's attorney is an informal claim for TDIU and service 
connection for PTSD.

2.  The facts found indicate that the veteran's PTSD was 70 
percent disabling on March 12, 2001. 

3.  It was factually ascertainable that the veteran was 
unemployable due to his service-connected disabilities on 
March 12, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 12, 2001, for 
a 70 percent rating for PTSD have been met.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 (2003).

2.  The criteria for an effective date of March 12, 2001, for 
TDIU have been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. §§ 3.400(o)(2); 4.16(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
compensation benefits is that the effective date "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); see 38 C.F.R. § 3.400 
(2003) (to the same effect).

The same general rule pertains to the effective date of an 
award of increased compensation, like TDIU.  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2002); see 38 C.F.R. 
§ 3.400(o)(2) (2003); Harper v. Brown, 10 Vet. App. 125 
(1997).  In all other cases, the effective date will be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (2003).

TDIU may be awarded, where a veteran's schedular rating is 
less than total, if evidence is received to show that he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  38 C.F.R. 
§ 4.16 (2003).  Normally, consideration is given to such an 
award only if the veteran has a single service-connected 
disability ratable at 60 percent or more, or if he has two or 
more such disabilities with a combined rating of 70 percent 
or more, with at least one disability ratable at 40 percent 
or more.  38 C.F.R. § 4.16(a) (2003).  However, failure to 
satisfy these percentage standards is not an absolute bar to 
an award of TDIU.  38 C.F.R. § 4.16(b) (2003).  Rather, "it 
is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled."  Id.

In the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2003).  Any 
communication or action indicating an intent to apply for one 
or more VA benefits, received from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim for benefits.  
38 C.F.R. § 3.155(a) (2003).  The informal claim must 
identify the benefit sought.  Id.

Under 38 C.F.R. § 3.155(a) (2003), the submission of certain 
medical records may constitute an "informal claim" for an 
increase in disability compensation.  If a "formal claim" 
has not been received by VA, upon its receipt of an informal 
claim, VA must forward an application to the claimant.  The 
claimant must return the formal claim to VA within one year 
to make the date of receipt of the informal claim an 
appropriate effective date for the claim.  Ibid.  In 
addition, 38 C.F.R. § 3.157(b)(1) (2003) specifies that 
where, as here, a claimant's formal claim for compensation 
already has been allowed, receipt of a VA report of 
examination will be accepted as an informal claim filed on 
the date of the examination.  See also 38 C.F.R. § 3.155(c) 
(2003).  Further, the date of VA outpatient or hospital 
examination will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2003). 

In the present case, the veteran's attorney argues that the 
effective date for the 70 percent rating for PTSD and 
entitlement to TDIU should be March 12, 2001, the date 
"[t]he claim for an increase and for TDIU was filed."  The 
Board agrees.

The claims folder contains a copy of the attorney's letter 
dated March 7, 2001, to the RO.  The letter requests that the 
document be considered a formal claim for service-connected 
PTSD and indicates that a letter from a VA physician, J. Z., 
M.D., Ph.D, reflects a finding of "Individual 
Unemployability" (TDIU).  The veteran's attorney has also 
provided a copy of a return receipt for a piece of certified 
mail received by the RO on March 12, 2001.  The March 7 
letter is date-stamped as received at the RO on March 14, 
2001.  

Upon consideration of this motion, the Board cannot conclude 
that appellant's informal claim, dated March 7, 2001, was not 
received at the RO on March 12, 2001, as opposed to March 14, 
2001.  Consequently, the issue of time of receipt is resolved 
in favor of the appellant, and March 12, 2001, is considered 
the date of receipt of the claim in this case.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Moreover, although the veteran's March 12, 2001, claim was an 
informal one, the record reflects that he was subsequently 
provided formal applications for benefits (VA Forms 21-526 
and 21-8940) by the RO and thereafter he filed formal claims 
for these benefits in August 2001.  As the veteran returned 
the formal claims to VA within one year, the date of receipt 
of the March 12, 2001, informal claim is an appropriate 
effective date for the claims.  

Based on the foregoing facts, the Board finds that March 12, 
2001, is the date of receipt of claim for purposes of 
assessing the matter of the veteran's entitlement to an 
earlier effective date for the grant of service connection 
and award of 70 percent compensation for PTSD as well as 
entitlement to TDIU.  This is so because March 12, 2001, is 
the date that the veteran first filed a claim of service 
connection for PTSD and TDIU.  

In view of this finding, the operative question as to the 
PTSD claim becomes whether and when, on or subsequent to 
March 12, 2001, do the facts demonstrate entitlement to 
service connection for PTSD at the 70 percent rating?

In this regard, the Board notes that the February 5, 2001, 
statement from Dr. Z., included with the March 12 claim, 
reveals that at that time (February 2001) the veteran had 
been diagnosed the previous month (January 2001) with chronic 
PTSD; testing at that time revealed severe intensity and 
frequency of symptoms; his GAF (Global Assessment of 
Functioning) was 45 due solely to PTSD, which reflected 
serious impact of psychiatric symptoms on his social and 
occupational functioning; and his prognosis was guarded.  

The August 2002 rating decision which granted the 70 percent 
rating for PTSD based the grant on a June 13, 2002 letter 
from Dr. Z. which referred to his February 2001 letter; 
indicated that subsequent testing had revealed no change of 
the veteran's PTSD symptoms; and stated that the veteran was 
unable to pursue gainful employment due to his PTSD.  Dr. Z. 
stated that the veteran's current GAF score was 42, only 3 
points less than the GAF of 45 noted in early 2001. 

Because Dr. Z.'s medical opinions reveal that the severity of 
the veteran's PTSD has remained essentially the same since 
February 2001, the Board finds that the facts found reveal 
that a 70 percent rating for PTSD is warranted effective from 
March 12, 2001, the date the veteran filed his claim for 
service connection for PTSD.  McGrath v. Gober, 14 Vet. App. 
28 (2000) (when an original claim for benefits is pending, 
the date on which the evidence is submitted is irrelevant, 
even if it was submitted over twenty years after the time 
period in question).

Turning to the question of the effective date to be assigned 
for the award of TDIU, as noted above, the veteran's claim 
for TDIU was filed on March 12, 2001.  As to the matter of 
the date that entitlement to TDIU was shown, the Board finds 
that the veteran has been permanently and totally disabled as 
a result of service-connected disability since at least that 
date, March 12, 2001.  The RO has made service connection for 
PTSD effective from that date and the Board herein has found 
that a 70 percent disability rating is warranted from that 
date.  

The evidence of record does not show that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
TDIU.  Prior to March 12, 2001, the veteran's sole service-
connected disability was for a fragment wound of the 
abdominal wall, rated 10 percent disabling.  There is no 
evidence in the record to support a finding that the veteran 
was totally disabled due to the service-connected abdominal 
wall disability in the one-year period preceding March 12, 
2001.

Based on the evidence of record, including the February 2001 
and June 2002 statements from Dr. Z, the Board is persuaded 
that the combined effect of the veteran's service-connected 
psychiatric and abdominal symptomatology has rendered him 
totally disabled since at least March 12, 2001.  
Consequently, an effective date of March 12, 2001, is 
assigned for the award of TDIU.

An effective date prior to March 12, 2001, either for the 
grant of service connection and award of compensation for 
PTSD disability, or for the award of TDIU, is not warranted, 
however.  The record shows that the veteran was discharged 
from service in November 1967, and that he first filed a 
claim for service-connected disability benefits for PTSD on 
March 12, 2001.  Consequently, because he did not file a 
claim for service connection for PTSD within one year of his 
service discharge, the effective date for any award of 
service-connected disability compensation benefits for PTSD 
can be no earlier than March 12, 2001.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2003).


ORDER

An earlier effective date of March 12, 2001, for an award of 
service connection and a 70 percent rating for PTSD, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An earlier effective date of March 12, 2001, for an award of 
a total disability rating based on individual 
unemployability, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



